DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s argument with respect to Saito failing to teach the claimed lever and input means was also not persuasive. It should first be noted that in the Office action mailed on 01/14/2020, the examiner provided a translation of paragraph 0037 provided by the EPO.org website which clearly identified the functions of switches 622, 624, and 626 noted by applicant. In the EPO translation, the joystick was cited as comprising a shooting instruction switch above the joystick. Provided below is another translation of Saito’s paragraph 0037 provided by the WIPO IP portal website:
The switch group 610 has a function of determining an X-ray irradiation range called a filter, and the switch 612 selectively determines whether to widen or narrow the irradiation range. The joystick 628 has a position control function of the light receiving portion and is provided with a shooting instruction switch on the upper portion. Since the joystick 628 is equipped with a shooting instruction switch at the same time, it is possible to capture the optimum timing and shoot, leading to improved accuracy and speed.

This translation appears to more clearly state that the switch is indeed positioned on an upper portion of the joystick.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iinuma (JP 2007185238 A, cited by applicant in the 02/14/18 IDS) in view of Saito (JP 08275936 A).
With regards to claims 1, 2, and 8, Iinuma discloses an imaging system 3 comprising: a console 13; a radiation source 5 that irradiates a radiation and a detector 7 that detects said radiation that transmits a subject M;, a display means 27 that displays fluoroscopic images of said subject as at least one of a real-time video and a still image [0027]; an imaging system operation lever 21 that enables an actuation of an operator input directive relative to a shift of said imaging system along with said subject [0022] to store said real-time video during fluoroscopy [0017, 0027] (capturing, storing and displaying a plurality of continuous images is understood by the examiner as storing real-time video), and wherein said radiation imaging apparatus further includes a fluoroscopic instruction switch 19 that is positioned external to said console and spaced distant from said imaging system operation lever (Fig. 1) [0018]. Iinuma does not explicitly teach wherein the console comprises the operation lever or where the storing directed input means is installed on the lever. Saito teaches a medical imaging system comprising a console 500 comprising a joystick and a switch on top thereof to actuate image capture [0037]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Iinuma with the claimed configuration in order to improve user ergonomics.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iinuma in view of Saito and Ivanov (US 20170215823 A1).
With regards to claims 3 and 5, Iinuma does not teach a collimator input means. However, Ivanov teaches a medical imaging system comprising a console for inputting collimator instructions in order to restrict radiation to only the region of interest in order to protect a user [0059]. In view .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884